Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Status of Claims
This Final Office Action is in reply to the arguments/amendments filed 2/23/2021.
Claim 1 has been amended.
Claims 8-20 are new claims.
Claims 1-20 are pending.

Response to Arguments/Amendments
As it relates to the double patenting rejection, copending application 15/814,963 was abandoned on 1/4/21, therefore the rejection is moot.
With respect to the 35 USC 101 rejection, applicant states, “…it appears the Examiner has failed to properly apply Step2A, Prong Two…the analysis appears to only include whether there is an abstract idea…and whether there is sufficiently more than the abstract idea…”. Applicant then avers, “…,while the Examiner states there is no improvement…simply…there is an increase in efficiency and speed due to the use of a computer…”; “…that is exactly what happened in McRo…providing specific instructions on how to perform a task on a computer was enough to create an improvement in computer functionality (in this case, giving a computer an ability it previously did not have)…”, and that “…the current claims disclose an improvement in computing technology….”. Applicant’s arguments have been “… receiving a job role; determining a plurality characteristics associated with the job role; determining a job candidate that meets a threshold number of the plurality of characteristics; creating an assessment to present to the job candidate to test a proficiency of the job candidate for previously unknown skill characteristic, wherein creating the assessment comprises combining a plurality of questions based on a relevance of each question to the characteristic, and wherein the plurality of questions are questions related to the unknown skill characteristic, and wherein the plurality of questions are based on a predictive quality of the question for performance in the job role, and wherein the predictive quality is based on a correlation between a correct answering of the question and a performance in the job role;  and determining an aptitude of the job candidate based on a number of the answers provided to the plurality of questions being correct.….” Examiner asserts that concepts determined to be abstract ideas, and thus patent ineligible include certain methods of organizing human activity such as fundamental economic practices (Alice, 573 U.S. at 219-20; Bilski, 561 U.S.at 611), commercial or legal interactions, managing personal behavior or relationships or interactions between people; mathematical formulas (Parker v. Flook, 437 U.S. 584, 594-95 (1978); or mental processes (Gottschalk v. Benson, 409 U.S. 63, 69 (1972)). Further, merely requiring generic computer implementation fails to transform the abstract idea into a patent-eligible invention. In this case, the claim does not add specific limitations beyond the judicial exception that are not “well-understood, routine, conventional” in the field (see MPEP 2106.05(d)); the claims simply append well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality to the judicial exception. The claim is a method for determining an aptitude of a job candidate using via assessment which is a method for managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions) – (collecting data, analyzing the data, and displaying the results of the collection and analysis, including when limited to particular content) see, Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340 (Fed. Cir. 2017); (identifying the abstract idea of collecting, displaying, and manipulating data); Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1354 mental processes grouping (concepts performed in the human mind including an observations, evaluation, judgment, opinion) of abstract ideas since the process of “…receiving a job role; determining a plurality characteristics associated with the job role; determining a job candidate that meets a threshold number of the plurality of characteristics; creating an assessment to present to the job candidate to test a proficiency of the job candidate for previously unknown skill characteristic, …combining a plurality of questions based on a relevance of each question to the characteristic…determining an aptitude of a job candidate based on a number of answers provided to questions being correct…” could be performed in the human mind. Simply automating a judicial exception is not the integration into a practical application, as drafted, the claims are still simply the mere instructions to ‘apply’ the judicial exception with a “computer program product”, “one or more computer-readable storage devices”, “one or more tangible storage device”, “  one or more processors”, “ one or more computer-readable memories”, “one or more computer- readable tangible storage device” simply that there is an increase in efficiency and speed due to the use of a computer. Nor, in addressing the second step of Alice, does claiming the improved speed or efficiency inherent with applying the abstract idea on a computer provide a sufficient inventive concept. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687F.3d 1266, 1278 (Fed. Cir.2012) (“[T]he fact that the required calculations could be performed more efficiently via computer does not materially alter the patent eligibility of the claimed subject matter.”); CLS Bank, Int’l v. Alice Corp., 717 F. 3d 1269, 1286 (Fed. Cir. 2013) (en 
With respect to the 35 USC 103 rejection, applicant argues the amended claim limitations, however applicant’s amendments necessitated new grounds of rejection; therefore the arguments are moot. Examiner has modified the rejection and addressed each of applicant’s claims in this Final Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 1, 8 and 15 recite in part, “…test a proficiency of the job candidate for previously “unknown skill characteristics…” However applicant’s disclosure fails to provide adequate support in the manner provided by 112(a) or pre-AIA  35USC 112, first paragraph for one or more claims of this application. The claim(s) define the invention in functional language specifying a desired result but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. The algorithm or steps/procedure for “unknown skill characteristics”, and a “…test a proficiency of the job candidate for previously “unknown skill characteristics…” are either generic, not explained at all, or are not explained in sufficient detail (simply stating or restating the function recited in the claim is not sufficient). Applicant’s disclosure teaches ¶17 that job database 114 is a collection of information detailing the characteristics of a plurality of jobs. Job Database 114 may contain a plurality of job roles used in current or previous job candidate searches, and may have corresponding skill, or characteristic, requirements related to the job role. …and ¶18 teaches that the information detailing the characteristics of a plurality of job candidates. Recruitment Database 116 may be a collection of qualifications, skills, credentials, and previous employment for individual job candidates. While ¶19 discloses,”… Assessment Database 118 is a collection of questions to assess the skills or characteristics of a candidate….”;¶26 further discloses, “…Candidate Assessment Program 112 may determine an assessment strategy by selecting questions from Assessment Database 118 based on the characteristics contained in the job profile.. where each question measures a characteristic.. …a test may be creating having varying degrees of difficulties of test questions, in order to gauge the proficiency of a candidate in that skill…” Examiner was not able to find any support for the amended claim language. As such there is no indication in the specification that the inventor(s) had possession of, “…test a proficiency of the job candidate for previously “unknown skill characteristics…”. Therefore, the applicant has failed to provide adequate disclosure in their specification reciting such a feature. Applicant is required to remove the claim limitation(s) or specifically point out in the specification where this limitation is disclosed. The respective dependent claims do not remedy this flaw, therefore they are also rejected.
Independent claims 8 and 15 recite, “…determining an aptitude for the unknown skill characteristic based on a number of the answers provided to the plurality of questions being correct…”. As noted above in #13, applicant’s disclosure does not provide any support for unknown skill characteristic. Further, applicant’s disclosure fails to provide adequate support in the manner provided by 112(a) or pre-AIA  determining an aptitude for the unknown skill characteristic based on a number of the answers provided to the plurality of questions being correct…” are either generic, not explained at all, or are not explained in sufficient detail (simply stating or restating the function recited in the claim is not sufficient). Applicant’s disclosure teaches at ¶26, “…Candidate Assessment Program 112 may determine an assessment strategy by selecting questions from Assessment Database 118 based on the characteristics contained in the job profile...  where each question measures a characteristic …a test may be creating having varying degrees of difficulties of test questions, in order to gauge the proficiency of a candidate in that skill…” Examiner was not able to find any support for the amended claim language. As such there is no indication in the specification that the inventor(s) had possession of, “…determining an aptitude for the unknown skill characteristic based on a number of the answers provided to the plurality of questions being correct…”. Therefore, the applicant has failed to provide adequate disclosure in their specification reciting such a feature. Applicant is required to remove the claim limitation(s) or specifically point out in the specification where this limitation is disclosed. The respective dependent claims do not remedy this flaw, therefore they are also rejected.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1, 8 and 15 recite, “…unknown skill characteristics…”, and “…creating an assessment to present to the job candidate to test a proficiency of the job candidate for previously unknown skill characteristics. Examiner is unable to determine the metes and bounds of this limitation since the claim is ambiguous. How are the unknown skill characteristics determined? Applicant’s specification defines characteristics based on specific job skills, and/or job candidate. However the claimed “unknown skill characteristics” renders the claim indefinite since the specification does not distinctly define the scope of applicant’s “unknown skill characteristics” and one having ordinary skill in the art in light of the specification would not be able to determine the metes and bounds of the claimed “unknown skill characteristics”.  For purposes of prior art, Examiner interprets an applicant pursuing and testing in a field different from its last occupation as teaching the creating an assessment to present to the job candidate to test a proficiency of the job candidate for previously unknown skill characteristics.  The respective dependent claim limitations do not remedy this flaw, therefore they are also rejected. Appropriate clarification is requested.
Claim 15 recites the limitation "one or more storage devices for execution". There is insufficient antecedent basis for this limitation in the claim. For purposes of prior art Examiner interprets the limitation as “one or more computer-readable tangible storage devices for execution…”. The respective dependent claim limitations do not remedy this flaw, therefore they are also rejected. Appropriate clarification is requested.
Independent claims 8 and 15 recite, “…determining an aptitude for the unknown skill characteristic based on a number of the answers provided to the plurality of questions being correct…”. Examiner is unable to determine the metes and bounds of this limitation since the claim is ambiguous. How is the aptitude for the unknown skill characteristics measured as it relates to aptitude? How are the unknown skill characteristics determined? Applicant’s specification defines characteristics based on specific job skills, and/or job candidate. However the claimed “aptitude for the unknown skill characteristics” renders the claim indefinite since the specification does not distinctly define the scope of applicant’s “aptitude for the unknown skill characteristics” and one having ordinary skill in the art in light of the specification would not be able to determine the metes and bounds of applicant’s aptitude for the unknown skill characteristics. Further, the claim limitation may be a typographic error, missing the words “of the job candidate” (i.e. “…determining an aptitude for   For purposes of prior art, Examiner interprets an applicant pursuing and testing in a field different from its last occupation as teaching the intended function of applicant’s limitation, “…determining an aptitude for the unknown skill characteristic (of the job candidate) based on a number of the answers provided to the plurality of questions being correct…”.  The respective dependent claim limitations do not remedy this flaw, therefore they are also rejected. Appropriate correction is requested.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-20 are directed to a process (an act, or series of acts or steps), a machine (a concrete thing, consisting of parts, or of certain devices and combination of devices), and a manufacture (an article produced from raw or prepared materials by giving these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery). Thus, each of the claims fall within one of the four statutory categories. 
Step 2A-Prong 1: Claim 1 recites in part, “… receiving a job role; determining a plurality characteristics associated with the job role; determining a job candidate that meets a threshold number of the plurality of characteristics; creating an assessment to present to the job candidate to test a proficiency of the job candidate for previously unknown skill characteristic, wherein creating the assessment comprises combining a plurality of questions based on a relevance of each question to the characteristic, and wherein the plurality of questions are questions related to the unknown skill characteristic, and wherein the plurality of questions are based on a predictive quality of the question for performance in the job role, and wherein the predictive quality is based on a correlation between a correct answering of the question and a performance in the job role;  and determining an aptitude of the job candidate based on a number of the answers provided to the plurality of questions being correct.….”.
The underlined limitations above demonstrate, independent claims 1, 8 and 15 are directed toward the abstract idea for creating an assessment for  determining an aptitude of a job candidate based on the number of correct answers to a plurality of questions in a computing environment. Applicant’s specification emphasizes an automated candidate assessment system including a networking computing device and candidate device for tailoring an assessment to an individual candidate for one or more open jobs in a company (see applicant’s specification detailed description, ¶11, ¶12, ¶54, ¶57). Claims 1, 8 and 15 are considered abstract ideas because as claimed, the limitations of “…receiving a job role; determining a plurality characteristics associated with the job role; determining a job candidate that meets a threshold number of the plurality of characteristics; creating an assessment to present to the job candidate to test a proficiency of the job candidate for previously unknown skill characteristic, …combining a plurality of questions based on a relevance of each question to the characteristic…determining an aptitude of a job candidate based on a number of answers provided to questions being correct…” pertains to managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) which are covered in certain methods of organizing human activity. Additionally, the claimed limitations could also be performed in the human mind, thus the abstract limitations cited above are an abstract idea, i.e. “an observation, evaluation, judgment, opinion” which could be performed as a mental process. Hence, the claim recites an abstract idea. See MPEP 2106.04(II) Certain Methods of Organizing Human Activity and Mental Processes.
Step 2A-Prong 2:  This judicial exception is not integrated into a practical application because the additional elements [“computer program product”, “one or more computer-readable storage devices”, “one or more tangible storage device”, “  one or more processors”, “ one or more computer-readable memories”, “one or more computer- readable tangible storage device”] merely provide an abstract-idea based solution using a “computer program product”, “one or more computer-readable storage devices”, “one or more tangible storage device”, “  one or more processors”, “ one or more computer-readable memories”, “one or more computer- readable tangible storage device” implemented method for determining an aptitude of a job candidate which fails to integrate the abstract idea into a practical application because there are (1) no actual improvements to the functioning of a computer, (2) nor to any other technology or technical field; (3) nor do the claims ) such that it amounts to no more than mere instruction to apply the exception using a generic computer component-see MPEP 2106.05(f) and linking the use of the judicial exception to a particular technological environment or field of use as discussed in MPEP 2106.05(h). The additional elements fail to integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, under Step 2A-Prong Two the abstract idea fails to integrate into any practical application.
Step 2B: The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the 
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)
Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values)
 iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and
vi. A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). 
Below are examples of activities that the courts have found to be insignificant extra-solution activity—see MPEP 2106.05(g)
Testing a system for a response, the response being used to determine system malfunction, In re Meyers, 688 F.2d 789, 794; 215 USPQ 193, 196-97 (CCPA 1982);
Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).
The claims are not enough to transform the abstract idea into a patent-eligible invention since the claim limitations do not amount to a practical application or significantly more than an abstract idea of an assessment for determining an aptitude of a job candidate. For these reasons claims 1-20 are directed to non-statutory subject matter and are rejected as ineligible subject matter under 35 USC 101—see 2019 PEG and MPEP 2106.
Independent claims 8 and 15 recite substantially similar limitations as independent claim 1 and are therefore also considered abstract.
Dependent claims 2-7, 9-14 and 16-20 fail to cure the deficiencies of the above noted independent claim from which they depend and are therefore rejected under the same grounds. The dependent claims further recite the abstract idea without imposing any meaningful limits on practicing the abstract idea.  Dependent claims 2-7, 9-14 and 16-20 recite additional data analysis/determining and database management steps. For example, dependent claims 2, 9 and 16 recite in part, “…wherein determining characteristics associated with the job role comprises: .analyzing…determining…”, claims 3, 10 and 17 recite in part, “…determining characteristics possessed by job recipients that receive high performance ratings.…”, claims 4, 11 and 18 recite in part, “…wherein determining a job candidate comprises comparing characteristics stored in a database….”, claims 5, 12 and 19 recite in part, “…wherein the questions the job candidate does not have a valid assessment score for the characteristic comprises: …”, claims 6, 13 and 20 “… wherein the job candidate has not applied to the job role.….”, claims 7 and 14 recite in part, “…wherein the aptitude of the job candidate is based on a weighted scoring of the plurality of questions…” which are still directed toward the abstract idea identified previously and are no more than mere instructions to apply the exception using a computer or with computing components. The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus the additional elements in the dependent claims only serves to further limit the abstract idea utilizing a “computer program product”, “one or more computer-readable storage devices”, “one or more tangible storage device”, “one or more processors”, “one or more computer-readable memories”, “one or more computer- readable tangible storage device” as a tool, and generally link the use of the abstract idea to a particular technological environment. None of the dependent claims recite an improvement to a technology or technical field or provide any meaningful limits; and hence are nonetheless directed towards fundamentally the same abstract idea as their respective independent claim since they fail to impose any meaningful limits on practicing the abstract idea. Accordingly, even when considered as a whole, the claims do not transform the abstract idea into a patent-eligible invention since the claim limitations do not amount to a practical application or significantly more than an abstract idea of assessment for determining an aptitude of a job candidate in a computing environment. Hence, claims 1-20 are directed to non-statutory subject matter and are rejected as ineligible subject matter under 35 USC 101. See 2019 PEG and MPEP 2106.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Greaney, US Patent Application Publication No US2014/0214709A1, in view of Dewar, US Patent Application Publication No US 2009/0187446A1.
With respect to Claims 1, 8 and 15,
Greaney discloses,
receiving a job role; determining a plurality characteristics associated with the job role; (¶40: “…prescreen potential candidates with a "quick assessment" to identify strengths and potential fits with job openings.… conduct thorough assessment of the key characteristics that are being sought after… the OPA may highlight candidates that demonstrate the abilities and characteristics that would be the best fit with the organization, and provide an online platform where key decision makers can collectively evaluate candidates…”;¶44: “…a job candidate 101 may apply for a job opening from an employer by sending an occupation request in via its client device…”;¶47: “…the candidate assessment request 115 may also include what attributes are needed for this occupation or job opening, and/or how important each attribute is for this occupation or job opening (e.g., attributes weights), specified by the employer… The attributes may include, but not limited to, critical thinking, cognitive competencies, team roles and dynamics, motivational orientation, planning and problem solving, attitudes and beliefs, decision making, and/or the like. The attributes weight may be a percentage representing how important an attribute is among all attributes needed for a job opening.”)
determining a job candidate that meets a threshold number of the plurality of characteristics; (¶57: “…the OPA reporting mechanisms allows an HR manager to (1) view aggregate information about all participants who have applied for an open position; (2) compare a target individual against (a) another candidate, (b) a group of candidates, (c) all other candidates, and/or (d) all current employees in a comparable position within the organization; and (3) a detailed report for the individual candidate that highlights specific strengths and weaknesses in graphical and narrative formats
creating an assessment to present to the job candidate to test a proficiency of the job candidate for previously unknown skill characteristics, wherein creating the assessment comprises combining a plurality of questions based on a relevance of each question to the characteristic, and wherein the plurality of questions are questions related to the unknown skill characteristic, (¶40: “…For the talent assessment, the OPA may conduct thorough assessment of the key characteristics that are being sought after, remotely or in-house, and integrate structured interview data into the OPA system metrics.…”Fig 1B#5” Retrieve assessment attributes and weights based on the assessment query…”; “9Fig 3A Construct the test”;¶47: “…the candidate assessment request 115 may also include what attributes are needed for this occupation or job opening, and/or how important each attribute is for this occupation or job opening (e.g., attributes weights), specified by the employer…”;¶56: “…based on the candidate provided test answers…determine an assessment score…prepare a corresponding assessment report 145 and provide to the employer…”; ¶57: “…a detailed report for the individual candidate that highlights specific strengths and weaknesses in graphical and narrative formats…”;¶59: “…an applicant may desire to pursue a field different from its last occupation…if an applicant was a sales person and he wants to change career and pursue a job in advertising…OPA server may retrieve and send to the applicant test templates for people in advertising field…”;¶62) Examiner interprets an applicant pursuing and testing in a field different from its last occupation of previously unknown skill characteristics.
determining an aptitude of the job candidate based on a number of the answers provided to the plurality of questions being correct(Fig 1B #9 “Determine assessment score…”; #10 “Send assessment and report…”; Fig 3A;¶59: “…The general test request include questions in all categories for assessment, instead of part of categories that may be specific to the employer or an occupation…”;¶64: “…Upon receiving a query from the employer 330 for recruiting the right applicant(s) for a specific position or generally for the employer, the OPA server may generate an assessment query 335 and query the OPA database and retrieve assessment attributes and weights based on the assessment query 340. The OPA may determine a candidate assessment score, and prepare a assessment report 345. The report may be sent to the employer 380…”;¶65: “…the OPA server may adjust the difficulty of the test to determine the limits of the candidate's knowledge in a filed. For example, if the initial sets of questions are answered correctly by the candidate, the OPA server may increase the difficulty of the questions and continue increasing it until the candidate fails the test to determine a skill level; alternatively, if the initial sets of questions are answered incorrectly by the candidate, the OPA server may decrease the difficulty of the questions and continue decreasing it until the candidate answers it correctly to determine the skill level…If the candidate assessment score is higher than the employer required threshold 378, the . Examiner interprets the OPA server continuing to increase (or decrease) the difficulty of questions to determine the limits of a candidate’s knowledge whereby a skill level is determined of Greaney as teaching the intended function of applicant’s aptitude of the job candidate based on a number of the answers provided to the plurality of questions being correct.
determining an aptitude for the unknown skill characteristic based on a number of the answers provided to the plurality of questions being correct(¶56: “…based on the candidate provided test answers…determine an assessment score…prepare a corresponding assessment report 145 and provide to the employer…”; ¶57: “…a detailed report for the individual candidate that highlights specific strengths and weaknesses in graphical and narrative formats…”;¶59: “…an applicant may desire to pursue a field different from its last occupation…if an applicant was a sales person and he wants to change career and pursue a job in advertising…OPA server may retrieve and send to the applicant test templates for people in advertising field…”;¶62; ¶64: “…Upon receiving a query from the employer 330 for recruiting the right applicant(s) for a specific position or generally for the employer, the OPA server may generate an assessment query 335 and query the OPA database and retrieve assessment attributes and weights based on the assessment query 340. The OPA may determine a candidate assessment score, and prepare a assessment report 345. The report may …”;¶65: “…the OPA server may adjust the difficulty of the test to determine the limits of the candidate's knowledge in a filed. For example, if the initial sets of questions are answered correctly by the candidate, the OPA server may increase the difficulty of the questions and continue increasing it until the candidate fails the test to determine a skill level; alternatively, if the initial sets of questions are answered incorrectly by the candidate, the OPA server may decrease the difficulty of the questions and continue decreasing it until the candidate answers it correctly to determine the skill level…If the candidate assessment score is higher than the employer required threshold 378, the OPA server may send an assessment report and/or score of this candidate to the employer 380…”). Examiner interprets the OPA server continuing to increase (or decrease) the difficulty of questions to determine the limits of a candidate’s knowledge whereby a skill level is determined of Greaney as teaching the intended function of applicant’s “…determining an aptitude for the unknown skill characteristic based on a number of the answers provided to the plurality of questions being correct…”
one or more computer-readable tangible storage devices and program instructions stored on at least one of the one or more tangible storage devices; (¶254: “…CPUs use communicative circuits to pass binary encoded signals acting as instructions to enable various operations. These instructions may be operational and/or data instructions containing and/or referencing other instructions and data in various processor accessible and operable areas of memory 1129 (e.g., registers, cache memory, random access memory, etc.). Such communicative instructions may be stored and/or transmitted in batches (e.g., batches of instructions) as programs and/or data components to facilitate desired operations. These stored instruction codes, e.g., programs, may engage the CPU circuit components and other motherboard and/or system components to perform desired operations…”;¶273: “…processor-readable storage mediums…”)
computer system; one or more processors(¶254: “…One type of program is a computer operating system, which, may be executed by CPU on a computer; the operating system enables and facilitates users to access and operate computer information technology and resources. Some resources that may be employed in information technology systems include: input and output mechanisms through which data may pass into and out of a computer; memory storage into which data may be saved; and processors by which information may be processed…”)
Greaney disclose all of the above limitations, Greaney does not distinctly describe the following limitations, but Dewar however as shown discloses,
and wherein the plurality of questions are based on a predictive quality of the question for performance in the job role,(¶101: “…predictive stack ranking 306 totals the graded answers according to particular competencies known to be relevant to successful job performance…the questions to be asked at the various stages are selected for a particular type of job being offered in accordance with a proven relationship with desired business outcomes…”)
wherein the predictive quality is based on a correlation between a correct answering of the question and a performance in the job role(¶6: “…The scoring system compares the applicant responses for requirements questions to employer requirements and being validated to predict both performance and turnover potential…view applicant results from the electronic prediction system and the applicant's rank order, the applicant results providing information on applicants who have a high probability of performing successfully and not terminating early…”;;¶103: “…Predictive stack ranking 306 may give different weight to different questions, and may at any stage immediately disqualify an applicant providing an unacceptable answer to a "knock-out" question…”;¶108: “…adjusting the weight given to certain questions or answers that showed an especially strong correlation to employee performance evaluation 406…”)
Greaney teaches a method/system for creating a dynamic fit between candidates and organizations via an individualized computer delivered assessment. Dewar discloses an electronic prediction system for assessing a suitability of job applicants for an employer whereby applicant’s responses to requirement questions are correlated to employer requirements and are validated to predict performance and turnover potential. Greaney and Dewar are directed to the same field of endeavor since they are related to assessing/testing a candidate’s qualifications/characteristics for job opening 

With respect to claim 2, 9 and 16,
Greaney and Dewar disclose all of the above limitations, Greaney further discloses,
wherein determining characteristics associated with the job role comprises: analyzing related job roles; and determining characteristics possessed by job recipients of the related job role.(¶53: “…because critical thinking attribute is important for both a librarian and an air traffic controller, an assessment question as discussed in FIG. 5B may be provided. Because search and recognition is important for an air traffic controller, an assessment question as discussed in FIG. 4I may be provided only to the air traffic controller applicant, not to the librarian applicant…”;¶57: “…the OPA reporting mechanisms allows an HR manager to (1) view aggregate information about all participants who have applied for an open position; (2) compare a target individual against (a) another candidate, (b) a group of candidates, (c) all other candidates, and/or (d) all current employees in a comparable position within the organization; and (3) a detailed report for the individual candidate that highlights specific strengths and weaknesses in graphical and narrative formats…”;¶58: “…The report may show the assessment in each assessment domain for all current employees with the positions in the organization 170, and for all applicants applying for the same positions 171. The report may also allow one to select applicants and compare their assessments 172…”)

With respect to claim 3, 10 and 17,
Greaney and Dewar disclose all of the above limitations, Dewar further discloses,
further comprising determining characteristics possessed by job recipients that receive high performance ratings.(¶22: “…the data may indicate the employer's rating of the employee's actual job performance. Such a rating can be cross-checked against the answers that the employee gave during the application process. The cross-checking can be used as feedback to refine the questions and evaluation criteria used at each stage of the hiring process…”; ¶120, ¶122: “…Stack ranked table 530 may be developed by grading the various solution stages with a computer implementing the following algorithm. First, search for disqualifying answers to "knock-out" questions. Second, give points for answers matching those of the previously hired candidates who achieved a successful performance evaluation…”: ¶124: “…performance data for successful applicants are collected at a later date, and sent 548 to data warehouse 534…”)


With respect to claims 4, 11 and 18,
Greaney and Dewar disclose all of the above limitations, Greaney further discloses,
wherein determining a job candidate comprises comparing characteristics stored in a database for the job candidate to characteristics associated with the job role and returning the job candidate when the threshold number of characteristics match.(¶62: “…The OPA server may generate an assessment query with or without the attributes and weights 226 and determine candidate assessment score and prepare a candidate report 235. If the employer does not provide the assessment attributes and the weights in 225, the OPA server may optionally retrieve the assessment attributes and attributes weights based on the assessment query 227….”;¶63: “…The OPA server may determine an assessment score for 

With respect to claims 5, 12 and 19,
Greaney and Dewar disclose all of the above limitations, Greaney further discloses,
wherein the questions the job candidate does not have a valid assessment score for the characteristic comprises: questions for a characteristic that the job candidate has previously not passed an assessment; and questions for a characteristic that the job candidate has not taken an assessment.(¶59: “…an applicant may desire to pursue a field different from its last occupation. For example, if an applicant was a sales person and he wants to change career and pursue a job in advertising…”;;Fig 3b, “…Need to Complete”; “Expired”; ¶64: “…FIG. 9 shows an interface screen with a report selection format as part of an education competency and compliance management system… options include: User Name, Course, Test Pass Date, Expire Date, Taken?, Expired?, Passed?, and Score. The desired options will be selected by the user desiring the report with a mouse click over the option and when all default report fields are selected the user will press the button 259 to submit the desired default report fields for storage and printing…”;¶65: “…the OPA server may adjust the difficulty of the test to determine the limits of the candidate's knowledge in a filed. For example, if the initial sets of questions are answered correctly by the candidate, the OPA server may increase the difficulty of the questions and continue increasing it until the candidate fails the test to determine a skill level; alternatively, if the initial sets of questions are answered incorrectly by the candidate, the OPA server may decrease the difficulty of the questions and continue decreasing it until the candidate answers it correctly to determine the skill level…If the candidate assessment score is higher than the employer required threshold 378, the OPA server may send an assessment report and/or score of this candidate to the employer 380…”). Examiner interprets the OPA server continuing to increase (or decrease) the difficulty of questions to determine the limits of a candidate’s knowledge (valid assessment) whereby a skill level is determined of Greaney as teaching the intended function of applicant’s valid assessment score and determined aptitude of the candidate based on the questions.

With respect to claim 6, 13 and 20,
Greaney and Dewar disclose all of the above limitations, Greaney further discloses,
wherein the job candidate has not applied to the job role.(¶59: “…The general test request include questions in all categories for assessment, instead of part of categories that may be specific to the employer or an occupation, as illustrated in FIG. 1B. In one implementation, an applicant if an applicant was a sales person and he wants to change career and pursue a job in advertising…”;¶65: “…the OPA server may adjust the difficulty of the test to determine the limits of the candidate's knowledge…”)

With respect to claims 7 and 14,
Greaney and Dewar disclose all of the above limitations, Greaney further discloses,
wherein the aptitude of the job candidate is based on a weighted scoring of the plurality of questions(Fig 1B¶47: “…To be able to assess the candidate's qualification, the employer server may process the occupation request and generate a candidate assessment request 115… The attributes weight may be a percentage representing how important an attribute is among all attributes needed for a job opening. All attributes weights may be added to 100%...”;¶51: “…In one embodiment, the OPA server may generate an assessment query including a title of the job opening (with or without the assessment attributes and/or the attributes weights) 122…”;¶56: “…Based on the candidate provided test answers, the OPA server may determine an assessment score and prepare a corresponding assessment report 145 and provide to the employer 150…”)
Dewar further discloses,
wherein the weighted scoring is based on the correlation between the characteristic a question measures and job recipients that receive high performance ratings.(¶22: “…the data may indicate the employer's rating of the employee's actual job performance. Such a rating can be cross-checked against the answers that the employee gave during the application process. The cross-checking can be used as feedback to refine the questions and evaluation criteria used at each stage of the hiring process…”; ¶120, ¶122: “…Stack ranked table 530 may be developed by grading the various solution stages with a computer implementing the following algorithm. First, search for disqualifying answers to "knock-out" questions. Second, give points for answers matching those of the previously hired candidates who achieved a successful performance evaluation. Third, deduct points for answers matching those of the previously hired candidates who received an unsuccessful performance rating. Fourth, multiply the added or subtracted points by any weighting assigned each question. Fifth, sum the points for all questions related to a given competency. Sixth, compare the summed points for each competency to norms of either the job-holders in the company or a wider population. Seventh, predict performance of the applicant as a worker in the job, based on the business outcomes identified by the hiring company and the competencies that contribute to those outcomes.…”: ¶124: “…performance data for successful applicants are collected at a later date, and sent 548 to data warehouse 534…”)
Greaney and Dewar are directed to the same field of endeavor since they are related to assessing/testing a candidate’s qualifications/characteristics for job opening requirements in a computing environment. Therefore, it would have .

Conclusion
References cited but not used:
Callendar., “Process and system for creating and administering interview or test”, US Patent Application Publication No US2002/0119433A1, relating to a method/system for creating and building electronic questionnaires whereby the questions can adapt or modify itself depending on responses received.
Shaw et al., “Assessment System and Method”, US Patent Application Publication No US2016/0203432A1, relating to automatically assessing an individual and based on benchmark information associated with a job.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Kimberly L. Evans whose telephone number is 571.270.3929.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Lynda Jasmin can be reached at 571.272.6782.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov >.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). Any response to this action should be mailed to: Commissioner of Patents and Trademarks, P.O. Box 1450, 571-273-8300.  Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window: Randolph Building 401 Dulany Street, Alexandria, VA 22314.
/KIMBERLY L EVANS/Examiner, Art Unit 3629                                                                                                                                                                                                        
/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629